DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
The amendments, filed June 15, 2022, have been entered. Claims 9 and 20 have been cancelled. Claims 1-8, 10-19, and 21-22 have been amended. Claims 1-8, 10-19, and 21-22 are currently pending in the application. The amendments to the drawings and claims have overcome each and every objection and rejection under 35 U.S.C. 112(b) presented in the previous Office Action.
Applicant argues, on pages 9-14 of Applicant’s remarks that the previously cited art of Heimbrock (U.S. Patent No. 6,195,820) in view of Allen (U.S. Publication No. 2015/0320928), does not disclose the newly amended subject matter of claims 1-8, 10-19, and 21-22. However, a new rejection of independent claim 1 under U.S.C. 102(a)(2) has been entered with the cited prior art of Romano et al. (U.S. Publication No. 2019/0083345).
The previously indicated allowability of the subject matter of claim 4 (now also incorporated into new independent claim 22) is withdrawn in view of the newly discovered reference to Romano et al. (U.S. Publication No. 2019/0083345). Rejections based on the newly cited reference follow.

Claim Objections
Claim 8 is objected to because of the following informalities:
In claim 8, line 1, “The cushion device of any one of claims 1” should read “The cushion device of claim 1”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 8, 12-19 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Romano et al. (U.S. Publication No. 2019/0083345).
Regarding claim 1, Romano discloses a cushion device 10 configured for placement on a medical instrument stand 35 (Figure 8 and paragraph 0045, where rest 35 provides a planar surface capable of providing an area to place medical instruments and thus meets the claimed limitation of  “medical instrument stand”, see MPEP 2144), the cushion device 10 comprising:  an upper portion 15 having a front side (adjacent front portion 14, Figures 3-4), a rear side (adjacent rear portion 11, Figure 3), first and second longitudinal sides (adjacent side portions 12 and 13, Figures 1, 3, and 4), an upper surface 15, and a bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032); a front portion 14 connected to the front side of the upper portion 15 and extending downwards therefrom and below the bottom surface (Figure 4); first and second side portions  12 and 13 each connected respectively to the first and second longitudinal sides of the upper portion 15 (Figures 3 and 4) and extending downward therefrom and below the bottom surface (Figures 1 and 8, and paragraph 0032); and a hollow receptacle 17 defined by an inner surface of the front portion 14 extending downward and below the upper portion 15, opposing inner surfaces of the first and second side portion 12 and 13 extending downward and below the upper portion 15, and the bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032) of the upper portion 15 (Figures 3-4 and paragraphs 0031-0032), wherein the cushion device 10 is configured in size and shape to fit over and receive therein a medical instrument tray 36 (Figure 8) or portion of a frame of a medical instrument stand 38 associated with a medical instrument tray 36 (Figure 8 and paragraph 0045).
Regarding claim 2, Romano discloses the subject matter as discussed above with regard to claim 1. Romano further discloses further discloses a rim disposed on the upper portion and extending upward from the upper surface of the upper portion 15 and extending along at least a portion of a perimeter of the upper surface of the upper portion 15 (paragraph 0037, where Romano contemplates an embodiment of the cushion device 10 where areas of elevation along certain areas such as an edge or edges of the upper surface).
Regarding claim 3, Romano discloses the subject matter as discussed above with regard to claims 1 and 2.  Romano further discloses wherein the rim has a rounded cross-sectional profile (paragraph 0030, where the edges and/or corners of the cushion device 10 may be rounded for comfort and aesthetic reasons, with a radius of curvature of 1-5 inches).
Regarding claim 4, Romano discloses the subject matter as discussed above with regard to claim 1. Romano further discloses wherein a rear side 11 has an open gap 18 that enables the cushion device to be slid horizontally onto a medical instrument tray 35 (Figures 1, 8, and paragraphs 0032, 0042, and 0046)
Regarding claim 8, Romano discloses the subject matter as discussed above with regard to claim 1. Romano further discloses wherein the cushion device 10 is formed from a foam material (paragraph 0029, where the cushion device may be comprised of memory foam).
Regarding claim 12, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses wherein the cushion device 10 has a length of about 20 to 30 inches (paragraph 0030, where the cushion device 10 is a rectangle and may be 20-34 inches in one direction).
Regarding claim 13, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses wherein the cushion device 10 has a width that is smaller than a length (paragraph 0030, where the cushion device is rectangular and is 20-34 inches across in one direction, where that direction may be considered a length, and 10-25 inches in another direction, where that direction may be considered a width).
Regarding claim 14, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses wherein the cushion device has a width of about 18-28 inches (paragraph 0030, where the cushion device 10 is a rectangle and may be 10-25 inches in one direction).
Regarding claim 15, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses the front portion 11 and/or side portions 12 and 13 have a height of about 2 to 6 inches (paragraph 0030, where the whole cushion device 10 may be 1-10 inches in height paragraph 0031, where the recess 17 may be 2.25 inches in depth).
Regarding claim 16, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses wherein the upper portion 12 has a thickness of about 1 to 4 inches (paragraph 0030, where the whole cushion device 10 may be 1-10 inches in height paragraph 0031, where the recess 17 may be 2.25 inches in depth, such that when the upper surface portion 15 is between 3.25-6.25 inches, within the range provided in paragraph 0030, the upper portion of Romano meets the claim limitation, also see Figure 11, which shows a side view of the depth of the recess compared to the upper portion positioned above it).
Regarding claim 17, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano further discloses wherein the upper portion 15 further comprises at least one contour feature disposed on an upper surface of the upper portion 15 (paragraph 0037, where in certain embodiment the cushion device 10 may have areas of curvature, elevation, or depression along certain areas, any of which may be considered a contour feature).
Regarding claim 18, Romano discloses a method of cushioning a medical instrument tray, comprising: providing a cushion device 10, the cushion device 10 including: an upper portion 15 having a front side (adjacent front portion 14, Figures 3-4), a rear side (adjacent rear portion 11, Figure 3), first and second longitudinal sides (adjacent side portions 12 and 13, Figures 1, 3, and 4), an upper surface 15, and a bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032); a front portion 14 connected to the front side of the upper portion 15 and extending downwards therefrom and below the bottom surface (Figure 4); first and second side portions  12 and 13 each connected respectively to the first and second longitudinal sides of the upper portion 15 (Figures 3 and 4) and extending downward therefrom and below the bottom surface (Figures 1 and 8, and paragraph 0032); and a hollow receptacle 17 defined by an inner surface of the front portion 14 extending downward and below the upper portion 15, opposing inner surfaces of the first and second side portion 12 and 13 extending downward and below the upper portion 15, and the bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032) of the of the upper portion 15 (Figures 3-4 and paragraphs 0031-0032), wherein the cushion device 10 is configured in size and shape to fit over and receive therein a medical instrument tray 36 (Figure 8) or portion of a frame of a medical instrument stand 38 associated with a medical instrument tray 36 (Figure 8 and paragraph 0045, where rest 35 provides a planar surface capable of providing an area to place medical instruments and thus meets the claimed limitation of  “medical instrument stand”, see MPEP 2144); and positioning the cushion device 10 so that the hollow receptacle 17 fits over and receives therein the medical instrument tray 36 or a portion of the frame of the medical instrument stand 38 associated with the medical instrument tray 36 (Figure 8 and paragraph 0045).
Regarding claim 19, Romano discloses the subject matter as discussed above with regard to claim 18.  Romano further discloses positioning a patient's limb upon the cushion device 10 (see Romano, paragraph 0037, where a patient’s legs and feet may be support by cushion device 10) while the cushion device 10 is supported by the medical instrument stand 35 (where rest 35 provides a planar surface capable of providing an area to place medical instruments and thus meets the claimed limitation of “medical instrument stand”, see MPEP 2144).
Regarding claim 22, Romano discloses a cushion device 10 configured for placement on a medical instrument stand 35 (Figure 8 and paragraph 0045, where rest 35 provides a planar surface capable of providing an area to place medical instruments and thus meets the claimed limitation of  “medical instrument stand”, see MPEP 2144), the cushion device 10 comprising:  an upper portion 15 having a front side (adjacent front portion 14, Figures 3-4), a rear side (adjacent rear portion 11, Figure 3), first and second longitudinal sides (adjacent side portions 12 and 13, Figures 1, 3, and 4), an upper surface 15, and a bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032); a front portion 14 connected to the front side of the upper portion 15 and extending downwards therefrom (Figure 4); first and second side portions  12 and 13 each connected respectively to the first and second longitudinal sides of the upper portion 15 (Figures 3 and 4) and extending downward therefrom (Figures 1 and 8, and paragraph 0032); and a hollow receptacle 17 defined by an inner surface of the front portion 14, the first and second side portions 12 and 13, and by the bottom surface (comprising the top of recess 17, Figure 3 and paragraph 0032) of the upper portion 15 (Figures 3-4 and paragraphs 0031-0032), the hollow receptacle being configured in size and shape to receive a medical instrument tray 36 (Figure 8) or portion of a frame of a medical instrument stand 38 associated with a medical instrument tray 36 (Figure 8 and paragraph 0045) wherein a rear side 11 has an open gap 18 that enables the cushion device to be slid horizontally onto a medical instrument tray 35 (Figures 1, 8, and paragraphs 0032, 0042, and 0046).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Romano in view of Robran et al. (U.S. Publication No. 2014/0190488), hereinafter referred to as Robran.
Regarding claim 11, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano does not disclose wherein the cushion device includes a water-resistant polymer coating on the foam material.
Robran teaches wherein the cushion device 200 includes a water-resistant polymer coating (Figure 2 and paragraphs 0022 and 0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Romano so that the cushion device includes a water-resistant polymer coating as taught by Romano, because the polymer coating provided to the cushion device of Robran allows for the cushion to be wiped clean between uses, to allow for cleansing and sterilization between users and the coating further increases the overall durability of the device (paragraphs 0022 and 0025).


Allowable Subject Matter
Claims 5-7, 10, and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, Romano discloses the subject matter as discussed above with regard to claim 1.  Romano does not disclose a contour portion connected to the bottom surface of the upper portion and extending downward therefrom from the bottom surface.
Sramek (U.S. Publication No. 2016/0296031) teaches a contour portion 103 connected to the bottom surface of the upper portion 104 and extending downward therefrom from the bottom surface (Figures 46-49 and paragraphs 0180-0182). The contour portion 103 of Sramek Figures 46-49 is provided to support head and neck region of a user by allowing the height of the pillow to be adjusted to provide good head and neck alignment (paragraphs 0181-0182). However, the cushion of Romano is designed to provide a snug, frictional fit to a foot rest to reduce undue movement of the cushion when a patient rests their legs upon the cushion (see Romano, paragraph 0033). While Romano contemplates embodiments where additional structures are provided on the bottom surface (such as fasteners 24 pictured in Figures 5), these structures are fasteners that do not appear to significantly interfere with the snug, frictional fit of the cushion device, and they further serve to secure the cushion device to foot rest to reduce any shifting of the cushion (paragraph 0034). There would be no motivation to provide the contour portion of Sramek to the cushion device of Romano, as doing so may prevent the cushion of Romano from achieving the snug, frictional fit by adjusting the internal dimensions of the hollow receptacle 17. As such, there is no suggestion present in the prior art of record to combine the references in the prior art of record such that a rejection of any independent claim may be reasonably maintained. Claims 6, 7, 10, and 21 are additionally objected to by virtue of their dependence on claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098.  The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673             

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673